DETAILED ACTION
This Action is in consideration of the Applicant’s response on November 12, 2021.  Claims 22, 28, and 34 are canceled by the Applicant.  Claims 21, 26, 27, 32, 33, and 38 are amended.  Claims 21, 23 – 27, 29 – 33, and 35 – 40, where Claims 21, 27, and 33 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Response to Arguments
	Applicant’s arguments filed on November 12, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 21, 27, and 33, the combination of Li and Schiffman does not disclose or suggest that “the password plaintext of user input is generated only in the security chip according to the password coordinate data and the random keyboard data separately from the kernel space and the user space.”
Claims 21, 27, and 33, the combination of Li and Schiffman does not disclose or suggest of “calling a kernel space in the internal memory to obtain password coordinate data input through the keyboard and to send the password coordinate data to the security chip, so that the password plaintext of user input is generated only in the security chip according to the password coordinate data and the random keyboard data separately from the kernel space and the user space.”.
c)	Regarding Claims 21, 27, and 33, the combination of Li and Schiffman would not lead to the claimed invention.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant argues that “Li only discloses that the security chip, rather than the kernel space of the internal memory, intercepts the communication between the CPU an the touch screen through the hardware” and, therefore, fails to teach or suggest “calling the kernel space to intercept the password coordinate data to be reported to the user space” [See Remarks, Pg. 13, 2nd and 3rd Para.].  Likewise, the Applicant argues that Schiffman does not disclose the above limitation [See Remarks, Pg. 13, 4th Para.].
As indicated previously, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Li discloses the use of a security chip to securely determine password information received from a user through a randomized keyboard interface [Fig. 3 and 4; 
2.	With regards to b), Applicant opines that Li does not “obtain password coordinate data input through the kernel space” since it determines a sequence of sub-keyboard positions [See Remarks, Pg. 14, last Para.].  The Office respectfully disagrees.  To obtain the sequence of sub-keyboard positions, the security chip has to receive the user input.  Li clearly discloses that the security chip receives the user input [See Para. 0059, 0061, 0073, 0076].
	As stated above, Schiffman discloses that the security chip receives user input information through the input handler, which is in the kernel space, to prevent the received user input information from going directly to the application and/or keylogger, which is in the user space [See Fig. 9, Para. 0093-94].  By combining Schiffman with Li, the password coordinates entered via user input is received by the input handler and sent to the security chip instead of the application requesting the password.  Accordingly, the input handler (i.e., running in kernel space) intercepts the user input and passes the user input to the security chip (i.e., password coordinate data).  In other 
3.	With regards to c), in response to Applicant's argument that the combination of Li and Schiffman would not lead to the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As indicated above, Schiffman discloses that the input driver operates in a secure space (i.e., kernel) and the user application runs of the user space [See Figs. 9 and 10; Para. 0031, 0093].  The Schiffman reference is used to incorporate the structural and logical aspects of the kernel and user spaces in association with the security chip and to use the aspects in the confines of the Li system.  No other aspects of Schiffman, such as the hash generation, is required.  Therefore, the Applicant’s argument is unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105760741 (hereinafter “Li”), in view of PGPub. 20167/0085976 (hereinafter “Schiffman”).
4.	Regarding Claims 21, 27, and 33, Li discloses of a computer device [Fig. 1; Para. 0051] comprising an internal memory [Para. 0099], a security chip [Fig. 1; Para. 0050], a processor [Fig. 1; Para. 0049], and a program stored in the internal memory and executable in the processor [Para. 0099], 
calling 
calling 
calling  is generated only in the security chip according to the password coordinate data and the random keyboard data  [Fig. 4; Para. 0059, 0061, 0073, 0075-76];
wherein after calling 
calling  [Fig. 3; Para. 0059, 0061, 0069, 0073, 0076; user input mapped to password coordinate data].
	Li, however, does not specifically disclose that the internal memory comprising a user space and a kernel space or that the processor is connected with the internal memory and the security chip through a system bus.  While these concepts are well-known in the art as standard configurations of a computing device with an operating system, Schiffman is used below.
	Schiffman discloses a system and method for securing user input within a system through the use of a separate security chip [Abstract; Fig. 3, 4, and 9].  Schiffman further discloses that the system can comprise of internal memory comprising a user space and a kernel space [Fig. 9, and 10; Para. 0031, 0093; applications within memory (user space) and device drivers, such as the input handler and security module driver (kernel space)] and that the processor is connected with the internal memory and the security chip through a system bus [Para. 0031, 0043; x86 or ARM architecture].  The combination enables the security chip to perform functions within the kernel space while other application functions, such as displaying a GUI with a password prompt are performed within a user space.  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Schiffman with Li since both systems utilize interrupts to send user input data to a secure processor and bypassing normal processing of the user input data.  The motivation to do so is to utilize known standard architectures and software configuration for implementation on existing device configurations and architectures for wider commercial appeal (obvious to one skilled in the art).
Claims 23, 29, and 35, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  Li further discloses that after said sending the password coordinate data to the security chip, the method further comprises:
generating, by the security chip, the password plaintext of user input according to the password coordinate data and the random keyboard data, converting the password plaintext into a password ciphertext, and sending the password ciphertext to the user space [Para. 0076-77].  See also, Schiffman, [Para. 0096].
6.	Regarding Claims 24, 30, and 36, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  Schiffman further discloses that after said sending the password coordinate data to the security chip, the method further comprises:
calling the user space to obtain a password input end request and to send the password input end request to the security chip [Para. 0095-96; storing data in the secure input buffer and regular input buffer]; and
calling the kernel space to receive a password input end instruction generated by the security chip according to the password input request and stopping the kernel space 
7.	Regarding Claims 25, 31, and 37, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  Li further discloses that after said sending the password coordinate data to the security chip, the method further comprises:
calling the user space to receive preset password display data sent by the security chip and displaying the password display data [Para. 0070, 0079].
8.	Regarding Claims 26, 32, and 38, Li, in view of Schiffman, discloses all the limitations of Claims 21, 27, and 33 above.  The combination of Li and Schiffman further discloses the internal memory is connected with the security chip through a hardware pin and a serial port [Schiffman; Para. 0031, 0043; x86 or ARM architecture];
calling the user space in an internal memory to obtain the password input request and to send the password input request to the security chip connected with the internal memory comprising:
calling the user space in the internal memory to obtain the password input request and to send, through the serial port, the password input request to the security chip connected with the internal memory [Fig. 3; Para. 0059, 0061, 0069, 0073, 0076; user input mapped to password coordinate data]; and
calling the user space to receive random keyboard data generated by the security chip according to the password input request and displaying a randomly arranged keyboard according to the random keyboard data comprising:
calling the user space to receive, through the serial port, random keyboard data generated by the security chip according to the password input request and 
said calling a kernel space in the internal memory to obtain password coordinate data input through the keyboard and to send the password coordinate data to the security chip so that the password plaintext of user input is generated only in the security chip according to the password coordinate data and the random keyboard data separately from the kernel space and the user space [Li, Fig. 4; Para. 0059, 0061, 0073, 0075-76; Schiffman  Fig. 9, and 10; Para. 0031, 0093] and further comprising:
calling, through a hardware pin, a kernel space in the internal memory to obtain password coordinate data input through the keyboard and to send, through a serial port, the password coordinate data to the security chip so that the security chip generates a password plaintext of user input according to the password coordinate data and the random keyboard data [Li; Para. 0069].
9.	Regarding Claim 39, Li, in view of Schiffman, discloses all the limitations of Claim 33 above.  Schiffman further discloses that the internal memory is hardware-connected with the security chip through a hardware pin and a pair of serial ports [Para. 0031, 0043; x86 or ARM architecture].
10.	Regarding Claim 40, Li, in view of Schiffman, discloses all the limitations of Claim 33 above.  Schiffman further discloses that a kernel in the kernel space is verified by signature [Para. 0093-94; verifying electronic signature from input handler].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 8,826,028; PGPub. 2009/0319782.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496